DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse Invention II including claims 7-8 in the reply filed on 07/27/2022 is acknowledged. 
However, (I) Claims 1-6 which are drawn to a hob system, classified in H05B 6/065. (II) Claims 7-8 which are drawn to a control unit for a hob system with a downward extraction of cooking fumes, classified in F24C 15/2042. (III) Claims 9-10 which are drawn to a circuit board of electronic components for an induction hob, classified in F24C 7/06. In particular, if comparing the features of independent claim 7 with the features of independent claims 1 and 9:
Independent claim 1 discloses, a hob system having:
Independent claim 7 discloses, a control unit and a control device
Independent claim 9 discloses, a circuit board having:
-an induction hob



-an induction generator housing
-electronic components of an induction generator

- a control device for controlling the apparatus for the extraction of cooking fumes
-the control unit is used for controlling a hob system having at least one induction hob





- the control device is used for controlling the apparatus for the extraction of cooking fumes






- electronic components of an induction generator for an induction hob
- electronic components for at least one of the group comprising the supply of energy and the control of an apparatus for the extraction of cooking fumes

As seen above, claims 1, 7, and 9 do not overlap in scope. In other words, claims 1 and 7 are related as combination and sub-combination, wherein claim 1 does not require the control unit is used for controlling a hob system, and the control unit of claim 7 has separate utility such as the control unit could be designed not only for the induction hobs, but the control unit could be useful in stoves or ranges heated by electronic energy. Claim 1 and 9 are related as combination and sub-combination, wherein claim 1 does not require the circuit board having electronic components for at least one of the group comprising the supply of energy and the control of an apparatus for the extraction of cooking fumes, and circuit board of claim 9 has separate utility such as the circuit board could be designed not only for the induction hobs, but the circuit board could be useful in stoves or ranges heated by electronic energy. Claims 9 and 7 related as sub-combinations disclosed as usable together in a single combination, wherein claim 7 does not require electronic components for at least one of the group comprising the supply of energy and the control of an apparatus for the extraction of cooking fumes, and claim 9 does not require the control unit is used for controlling a hob system having at least one induction hob.
Hence, claims 1-6, and 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Newly added claims 11-15 are acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 04/17/2020, and 10/18/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a control unit” in claim 7, and “a device” in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: the term “electronic components of the control device” should read as “the electronic components of the control device”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 7, claim limitation “a control unit for a hob system” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “control/for a hob system” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0083 of the specification states: Actuation of the electronic components can be executed by means of one specifically central, one specifically centrally arranged or a plurality of operator control units. The operator control unit can also be integrated in the induction generator housing 10. It can specifically comprise a touchscreen. 
	However, the specification does not sufficiently disclose an algorithm to transform a general purpose computer/control unit to the special purpose computer/control unit for controlling the induction hob system. For examination purposes, the control unit is construed as a generic computer/controller.

Regarding claim 7, claim limitation “electronic components of a control device for the control of the apparatus for the extraction of cooking fumes” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “components/device” coupled with functional language “control/ for the control of the apparatus for the extraction of cooking fumes” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0067 of the specification states: According to an exemplary variant represented in FIG. 3, the electronic components of the control device 11 for the control of the extractor apparatus 2, specifically the extractor electronics 14 and the power electronics 12 of the induction generator 9 are arranged on a common circuit board 23. The filter electronics 18 are moreover arranged on the common circuit board 23.
	However, the specification does not sufficiently disclose an algorithm to transform a general purpose computer/control device/electronic components to the special purpose computer/ control device/electronic components for controlling the apparatus for the extraction of cooking fumes. For examination purposes, the electronic components/ control device is construed as a generic computer/controller.

Regarding claim 12, claim limitation “a device for supply of energy to the components” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “for supply of energy to the components” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0020 of the specification states: According to a further aspect of the invention, a device for the supply of energy to the components of the hob system is integrated in the induction generator housing. It can specifically be provided that an energy supply device for all the components of the hob system is integrated in the induction generator housing.
	However, the specification does not sufficiently disclose a specific structure to perform the specific function of supplying energy to the components. For examination purposes, the device is construed as a generic electric supply.

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, and 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description.  

Regarding claim 7, claim contains subject matter of a generic control unit/control device/electronic components that is coupled with specialized functions such as “control the hob system/apparatus for the extraction of cooking fumes” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0083 of the specification states: Actuation of the electronic components can be executed by means of one specifically central, one specifically centrally arranged or a plurality of operator control units. The operator control unit can also be integrated in the induction generator housing 10. It can specifically comprise a touchscreen and Paragraph 0067 of the specification states: According to an exemplary variant represented in FIG. 3, the electronic components of the control device 11 for the control of the extractor apparatus 2, specifically the extractor electronics 14 and the power electronics 12 of the induction generator 9 are arranged on a common circuit board 23. The filter electronics 18 are moreover arranged on the common circuit board 23. However, the specification does not sufficiently disclose an algorithm to transform a general purpose computer/control unit/ control device/ electronic components to the special purpose computer/ control unit/ control device/ electronic components for controlling the induction hob system or for controlling the apparatus for the extraction of cooking fumes. Hence, claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).

Regarding claim 12, claim contains subject matter of a generic device that is coupled with specialized functions such as “supply energy” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Paragraph 0020 of the specification states: According to a further aspect of the invention, a device for the supply of energy to the components of the hob system is integrated in the induction generator housing. It can specifically be provided that an energy supply device for all the components of the hob system is integrated in the induction generator housing. However, the specification does not sufficiently disclose a specific structure to perform the specific function of supplying energy to the components. Hence, claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description. For more information regarding the written description requirement, see MPEP § 2161.01- § 2163.07(b). In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, claim contains subject matter of “a control unit/control device/electronic components […] control the hob system/apparatus for the extraction of cooking fumes” is unclear because claim contains subject matter of the generic control unit/control device/electronic components that coupled with specialized functions such as “control the hob system/apparatus for the extraction of cooking fumes” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier. Even though, Paragraph 0083 of the specification states: Actuation of the electronic components can be executed by means of one specifically central, one specifically centrally arranged or a plurality of operator control units. The operator control unit can also be integrated in the induction generator housing 10. It can specifically comprise a touchscreen and Paragraph 0067 of the specification states: According to an exemplary variant represented in FIG. 3, the electronic components of the control device 11 for the control of the extractor apparatus 2, specifically the extractor electronics 14 and the power electronics 12 of the induction generator 9 are arranged on a common circuit board 23. The filter electronics 18 are moreover arranged on the common circuit board 23, the specification must sufficiently disclose an algorithm to transform a general purpose computer/control unit/control device/electronic components to the special purpose computer to control the hob system/apparatus for the extraction of cooking fumes, and as written, one skilled in the art would not be reasonably apprised of the metes and bounds of the claim, the specification must sufficiently disclose an algorithm to transform a general purpose microprocessor to the special purpose computer, but, the specification does not provide a disclosure of the computer and algorithm in sufficient detail (e.g., the necessary steps and/or flowcharts) to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function. For examination purposes, the control unit/electronic components/control device is construed as a generic computer/controller.

Regarding claim 7, the limitations “a control unit” and “a control device” are unclear. It appears that the control unit and the control device are two different components but both are used for controlling the apparatus for the extraction of cooking fumes, therefore, it is not clear whether the control unit and the control device are the same or different limitations. Furthermore, claim recites the limitation “the control” in line 3. There is insufficient antecedent basis for this limitation in the claim.


Regarding claim 12, claim contains subject matter of a device for supply energy” is unclear because claim contains subject matter of the generic device that coupled with specialized functions such as “supply energy” other than those commonly known in the art without reciting sufficient structure to perform the recited functions and the generic computer is not preceded by a structural modifier. Even though, Paragraph 0020 of the specification states: According to a further aspect of the invention, a device for the supply of energy to the components of the hob system is integrated in the induction generator housing. It can specifically be provided that an energy supply device for all the components of the hob system is integrated in the induction generator housing, the specification does not sufficiently disclose a specific structure to perform the specific function of supplying energy to the components. For examination purposes, the device is construed as a generic electric supply.

Claim 12 recites the limitation “the components” in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 15, the phrase “the hob system according to claim 14” is unclear because claim 14 recites “the control unit according to claim 7” as claim 14 is a dependent claim of claim 7. Moreover, claim recites the limitation “the circuit board” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-8, and 11-15 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 7:
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, it is directed to a machine (control unit/control device).
Step 2A, prong 1: does the claim recite an abstract idea, law of nature, or natural phenomenon?
“control a hob system”, and “control the apparatus for the extraction of cooking fumes”
The limitations above recite the idea of controlling a hob system or an apparatus for the extraction of cooking fumes. This is a mental process, and mathematical concept as described in MPEP 2601.04(a)(2)(I), and 2601.04(a)(2)(II).
Step 2A, prong 2: does the claim recite additional elements that integrate the judicial exception
into a practical application?
No, the claim further recites “electronic components are arranged in an induction generator housing”, which is not directed to an improvement in the functioning of a computer or an improvement to another technology. In particular, the claim did not improve the technical controlling of a device (hob system/ an apparatus for the extraction of cooking fumes). See MPEP 2106.04(d).
Step 2B: do the limitations add elements amounting to more than the judicial exception?
No. The limitations do not add elements amounting to significantly more than the judicial
exception. The “control unit”, “control device”, “electronic components” are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d). The limitations are specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 573 U.S. at 225, 110 USPQ2d at 1984 (see MPEP § 2106.05(d) and 2106.05(f).). 
Thus, the claim is not patent eligible.

Regarding claim 8:
Claim 8 recites “wherein electronic components of the control device for the control of the apparatus for the extraction of cooking fumes and electronic components of an induction generator are arranged on a common circuit board”. The claim, which analyzed under step 2B, recites a generic computer element (electronic components/induction generator/common circuit board) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b). 
Thus, the claim is not patent eligible.

Regarding claim 11:
Claim 11 recites “wherein the induction generator housing is magnetically screened”. The claim, which analyzed under step 2B, recites a generic computer element (housing) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b). 
Thus, the claim is not patent eligible.

Regarding claim 12:
Claim 12 recites “wherein a device for supply of energy to the components of the hob system is integrated in the induction generator housing.”. The claim, which analyzed under step 2B, recites a generic computer element (device) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b). 
Thus, the claim is not patent eligible.

Regarding claim 13:
Claim 13 recites: “one and more induction coils connected to an induction generator in a wireless energy-transmitting manner”. The claim, which analyzed under step 2B, recites a generic computer element (generator connected to induction coils) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b). 
Thus, the claim is not patent eligible.

Regarding claim 14:
Claim 14 recites: “wherein the electronic components are arranged on a common circuit board”. The claim, which analyzed under step 2B, recites a generic computer element (electronic components/common circuit board) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b). 
Thus, the claim is not patent eligible.

Regarding claim 15:
Claim 15 recites: “wherein respective electronic components of a mains filter are arranged on the circuit board”. The claim, which analyzed under step 2B, recites a generic computer element (electronic components/circuit board) does not integrate the exception into a practical application or provide significantly more than the judicial exception. Merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions does not automatically overcome an eligibility rejection. (See MPEP 2106.05(b). 
Thus, the claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-8, and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20070062513 A1 to Gagas (“Gagas”).

Regarding claim 7, Gagas discloses, a control unit (see control board 98 in Fig. 3) for a hob system (see appliance 15) having at least one induction hob (see cook top 20) and an apparatus (see cook top vent or ventilator 30) for the downward extraction of cooking fumes (see Fig. 3, and disclosed in para 0078 “a vent system or ventilator 30 is operably connected to the cook top 20 of appliance 15 for removing effluent and hot air from the cooking surface 28”), wherein electronic components (see fan 44, and motor 79 of blower assembly 40) of a control device (see regulator 48 for controlling the electric current to the blower assembly 40) for the control of the apparatus for the extraction of cooking fumes (30) are arranged in an induction generator housing (see housing of appliance 15).

Regarding claim 8, Gagas discloses, wherein electronic components (40) of the control device (48) for the control of the apparatus for the extraction of cooking fumes (30) and electronic components of an induction generator are arranged on a common circuit board (see Fig. 3 and disclosed in para 0009 “such a fan or blower is connected into the circuit used to supply power to the electronic components and, thus, is automatically turned on each time the cooking element/generator is turned on” and since para 0084 disclosed that the heating elements are inductive elements, the generator is an inductor generator).

Regarding claim 11, Gagas discloses, wherein the induction generator housing is magnetically screened (see heating elements 25, wherein heating elements 25 are induction coils as disclosed in para 0084 “The heating elements may be electric, gas, or inductive elements or a combination thereof”).

Regarding claim 12, Gagas discloses, wherein a device for supply of energy to the components of the hob system is integrated in the induction generator housing (see Fig. 3 and disclosed in para 0009 “such a fan or blower is connected into the circuit used to supply power to the electronic components and, thus, is automatically turned on each time the cooking element/generator is turned on”).

Regarding claim 13, Gagas discloses, wherein the hob system comprises one and more induction coils (25) connected to an induction generator in a wireless energy-transmitting manner (see Fig. 3 and disclosed in para 0009 “such a fan or blower is connected into the circuit used to supply power to the electronic components and, thus, is automatically turned on each time the cooking element/generator is turned on” and since para 0084 disclosed that the heating elements are inductive elements, the generator is an inductor generator, and it is known in the art that the induction generator is produce the eddy current to wireless heat up the induction coils).

Regarding claim 14, Gagas discloses, wherein the electronic components are arranged on a common circuit board (see Fig. 3 and disclosed in para 0009 “such a fan or blower is connected into the circuit used to supply power to the electronic components and, thus, is automatically turned on each time the cooking element/generator is turned on”).

Regarding claim 15, Gagas discloses, wherein respective electronic components (see means for detecting filter buildup 84) of a mains filter (see filter 73) are arranged on the circuit board (see Fig 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761       


/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761